Exhibit 10.9

MYRIAD GENETICS, INC.

INCENTIVE STOCK OPTION AGREEMENT

This Agreement sets forth the terms of the incentive stock option (“ISO”) grant
made by Myriad Genetics, Inc. (the “Company”), a Delaware corporation having a
principal place of business in Salt Lake City, Utah, to the individual specified
in the Notice of Grant of Stock Option and Option Agreement of the Company (the
“Employee”).

BACKGROUND

The Company desires to grant to the Employee an Option to purchase shares of its
common stock, $.01 par value per share (the “Shares”), under and for the
purposes of the Company 2002 Amended and Restated Employee, Director, and
Consultant Stock Option Plan (the “Plan”);

Any terms used and not defined herein have the same meanings as in the Plan;

The Company and the Employee each intend that the Option granted pursuant to
these terms qualify as an ISO.

In consideration of the mutual covenants hereinafter set forth and for other
good and valuable consideration, the Option grant made to Employee shall be
governed by the following terms:

 

  1. GRANT OF OPTION

The Company irrevocably grants to the Employee the right and option to purchase
all or any part of an aggregate number of Company Shares, as set forth in the
Notice of Grant of Stock Option and Option Agreement and on the terms and
conditions and subject to all the limitations set forth herein and in the Plan,
which is incorporated herein by reference. The Employee acknowledges receipt of
a copy of the Plan.

 

  2. PURCHASE PRICE

The purchase price of the Shares covered by the Option shall be at the price set
forth in the Notice of Grant of Stock Option and Option Agreement and shall be
subject to adjustment, as provided in the Plan, in the event of a stock split,
reverse stock split or other events affecting the holders of Shares. Payment
shall be made as provided in Section 7 of the Plan.



--------------------------------------------------------------------------------

  3. EXERCISE OF OPTION

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall vest in accordance with the schedule set forth
in the Notice of Grant of Stock Option and Option Agreement. The foregoing
rights are cumulative and are subject to the other terms and conditions of this
Agreement and the Plan.

 

  4. TERM OF OPTION

The Option shall terminate ten (10) years from the date of the Option grant or,
if the Employee owns as of the date hereof more than 10% of the total combined
voting power of all classes of capital stock of the Company or an Affiliate,
five (5) years from the date of the Option grant, but shall be subject to
earlier termination as provided herein or in the Plan.

If the Employee ceases to be an employee of the Company or of an Affiliate (for
any reason other than death or Disability or termination by the Employee’s
employer for “cause” as defined in the Plan), the Option may be exercised within
ninety (90) days after the date the Employee ceases to be an employee of the
Company or an Affiliate, or within the originally prescribed term of the Option,
whichever is earlier, but may not be exercised thereafter. In such event, the
Option shall be exercisable only to the extent that the right to purchase Shares
under this Agreement or the Plan has accrued and is in effect at the date of
such cessation of employment.

In the event the Employee’s employment is terminated by the Company or an
Affiliate for “cause” (as defined in the Plan), the Employee’s right to exercise
any unexercised portion the Option shall cease forthwith, and the Option shall
thereupon terminate. Notwithstanding anything herein to the contrary, if
subsequent to the Employee’s termination as an employee, but prior to the
exercise of the Option, the Board of Directors of the Company determines that,
either prior or subsequent to the Employee’s termination, the Employee engaged
in conduct which would constitute “cause,” then the Employee shall forthwith
cease to have any right to exercise the Option, and the Option shall thereupon
terminate.

In the event of the Disability of the Employee, as determined in accordance with
the Plan, the Option shall be exercisable within one (1) year after the date of
such Disability or, if earlier, the term originally prescribed by the Option. In
such event, the Option shall be exercisable:

 

  (a) to the extent that the right to purchase the Shares has accrued on the
date the Employee becomes Disabled and is in effect as of the date of
Disability; and

 

2



--------------------------------------------------------------------------------

  (b) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion of any additional rights as would have accrued had
the Employee not become Disabled prior to the end of the particular year. The
proration shall be based upon the number of days of the accrual period during
which the Employee was not Disabled.

In the event of the death of the Employee while an employee of the Company or of
an Affiliate, the Option shall become fully exercisable as of the date of the
death of the Employee and may be exercisable by the Employee’s Survivors within
one (1) year after the date of death of the Employee or, if earlier, within the
originally prescribed term of the Option.

 

  5. METHOD OF EXERCISING OPTION

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company, at the principal executive office of
the Company, or in accordance with procedures established by the Company for
electronic exercise of the Option. Such notice shall state the election to
exercise the Option and the number of Shares in respect of which it is being
exercised, shall be signed or otherwise authorized by the person or persons so
exercising the Option in substantially the form prescribed by the Company. Such
notice shall be accompanied by provision for payment of the full purchase price
for such Shares in the manner set forth in Section 7 of the Plan and the Company
shall deliver such Shares as soon as practicable after the notice shall be
received: provided, however, that the Company may delay issuance of such Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws). The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person or persons so exercising the Option (or, if the Option shall
be exercised by Employee and if Employee shall so request in the notice
exercising the Option, shall be registered in the name of the Employee and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person or persons exercising
the Option. In the event the Option shall be exercised, pursuant to Section 4
hereof, by any person or persons other than the Employee, such notice shall be
accompanied by appropriate proof of the right of such person or persons to
exercise the Option. All Shares that shall be purchased upon the exercise of the
Option as provided herein shall be fully paid and non-assessable.

 

  6. PARTIAL EXERCISE

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

3



--------------------------------------------------------------------------------

  7. NON-ASSIGNABILITY

The Option shall not be transferable by the Employee otherwise than by will or
by the laws of descent and distribution and shall be exercisable, during the
Employee’s lifetime, only by the Employee. Except as provided in the preceding
sentence, the Option shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Option or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon the Option or such rights, shall be null
and void.

 

  8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE

The Employee shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Employee and such Shares are fully paid for.
Except as is expressly provided in the Plan with respect to certain changes in
the capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to the date of such
registration.

 

  9. CAPITAL CHANGES AND BUSINESS SUCCESSIONS

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

4



--------------------------------------------------------------------------------

  10. TAXES

The Employee acknowledges that any income or other taxes due from him or her
with respect to the Option or the Shares issuable pursuant to the Option shall
be the Employee’s responsibility.

In the event of a Disqualifying Disposition (as defined in Section 14 below) or
if the Option is converted into a Non-Qualified Option and such Non-Qualified
Option is exercised, the Company may withhold from the Employee’s wages, if any,
or other remuneration, or as a condition of the exercise hereof, may require the
Employee to pay the minimum statutory amount of federal, state, and local income
tax withholding and employee contributions to employment taxes in respect of the
amount that is considered compensation includable in such person’s gross income.
At the Company’s discretion, the amount required to be withheld may be withheld
in cash from such remuneration, or in kind from the Shares otherwise deliverable
to the Employee on the exercise of the Option. The Employee further agrees that,
if the Company does not withhold an amount from the Employee’s remuneration
sufficient to satisfy the Company’s income tax withholding obligation, the
Employee will reimburse the Company on demand, in cash, for the amount
underwithheld.

 

  11. PURCHASE FOR INVESTMENT

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “Act”), the
Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

 

  (a) The person(s) who exercise the Option shall warrant to the Company, at the
time of such exercise, that such person(s) are acquiring such Shares for their
own respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and

 

5



--------------------------------------------------------------------------------

(2) there shall have been compliance with all applicable state securities laws;”
and

 

  (b) If the Company so required, the Company shall have received an opinion of
its counsel that the Shares may be issued upon such particular exercise in
compliance with the Act without registration thereunder. Without limiting the
generality of the foregoing, the Company may delay issuance of the Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

 

  12. NO OBLIGATION TO EMPLOY

The Company is not by the Plan or this Option or any other agreement obligated
to continue the Employee as an employee of the Company.

 

  13. OPTION IS AN ISO

The parties each intend that the Option be an ISO so that the Employee (or the
Employee’s Survivors) may qualify for the favorable tax treatment provided to
holders of Options that meet the standards of Code Section 422. Any provision of
this Agreement or the Plan which conflicts with the Code so that the Option
would not be deemed as ISO is null and void and any ambiguities shall be
resolved so that the Option qualifies as an ISO. Nonetheless, if the Option is
determined not to be an ISO, the Employee understands that the Company and any
Affiliates are not responsible to compensate him or her or otherwise make up for
the treatment of the Option as a Non-Qualified Option and not as an ISO. The
Employee should consult with the Employee’s own tax advisors regarding the tax
effects of the Option and the requirements necessary to obtain favorable tax
treatment under Section 422 of the Code, including, but not limited to, holding
period requirements.

 

  14. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION

The Employee agrees to notify the Company in writing immediately after the
Employee makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the Option. A Disqualifying Disposition is defined
in Section 424(c) of the Code and includes any disposition (including any sale)
of such Shares before the later of (a) two years after the date the Employee was
granted the Option or (b) one year after the date the Employee acquired Shares
by exercising the Option, except as otherwise provided in Section 424(c) of the
Code. If the Employee has died before the Shares are sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

 

6



--------------------------------------------------------------------------------

  15. NOTICES

Any Notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

 

To the Company:   To the Employee: Myriad Genetics, Inc.   At the Employees
address 320 Wakara Way   set forth in the Notice of Grant Salt Lake City, UT
84108   of Stock Option and Option Agreement

or such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given when
mailed in accordance with the foregoing provisions.

 

  16. GOVERNING LAW

This Agreement shall be construed and enforced in accordance with the law of the
State of Delaware.

 

  17. BENEFIT OF AGREEMENT

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors, and assigns of the parties hereto.

 

  18. ENTIRE AGREEMENT

This Agreement, together with the Plan and the Notice of Grant of Stock Option
and Option Agreement, embodies the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement not
expressly set forth in this Agreement shall affect or be used to interpret,
change or restrict, the express terms and provisions of this Agreement,
provided, however, in any event, this Agreement shall be subject to and governed
by the Plan.

 

  19. MODIFICATIONS AND AMENDMENTS

The Terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

7



--------------------------------------------------------------------------------

  20. WAIVERS AND CONSENTS

The terms and provisions of this Agreement may be waived, or consent for
departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

 

8